NUMBER 13-21-00173-CV

                       COURT OF APPEALS

               THIRTEENTH DISTRICT OF TEXAS

                 CORPUS CHRISTI – EDINBURG


KEITH ANTHONY RAMOS, M.D.
AND ZORALY NUNEZ RAMOS,                                         Appellants,

                                          v.

NATIONSTAR MORTGAGE, LLC,
AND WELLS FARGO BANK,
NATIONAL ASSOCIATION, AS TRUSTEE
FOR LEHMAN MORTGAGE TRUST
PASS-THROUGH CERTIFICATES,
SERIES 2007-4,                                                  Appellees.


                On appeal from the 93rd District Court
                     of Hidalgo County, Texas.


                     ORDER OF ABATEMENT

  Before Chief Justice Contreras and Justices Benavides and Silva
                         Order Per Curiam

    On April 23, 2021, appellants, Keith Anthony Ramos, M.D. and Zoraly Nunez
Ramos, filed a suggestion of bankruptcy filing and notice of automatic stay in this

appeal. According to the notice, appellants filed a bankruptcy petition on April 5, 2021, in

the United States Bankruptcy Court for the Southern District of Texas, McAllen Division.

       Upon the filing of a bankruptcy petition, an automatic stay becomes effective which

prohibits the commencement or continuation of any judicial action or proceeding against

the   debtor   and    any    property   within   the   debtor's   bankruptcy     estate. See 11

U.S.C.A. 362(a). Pursuant to Rule 8.2 of the Texas Rules of Appellate Procedure, the

appeal is suspended. See Tex. R. App. P. 8.2.

       Accordingly, this appeal is ABATED until further order of this Court. Any documents

filed subsequent to the bankruptcy petition will remain pending until the appeal is

reinstated. The parties are directed to take such action as is appropriate to advise the

Court of any change in the status of the bankruptcy proceeding which would affect the

status of this appeal, including but not limited to, the filing of a motion to reinstate pursuant

to Texas Rule of Appellate Procedure 8.3. See id. 8.3.



                                                                  PER CURIAM


Delivered and filed on the
1st day of July, 2021.




                                                 2